*136The opinion of the Court was delivered by
Rogers, J.
All things are presumed to be rightly done in a court of record; and we are bound by this maxim to intend that the court gave judgment on an agreement, or with the acquiescence of the parties. Seybert v. The Bank, (5 Watts 308). Every reasonable presumptiojn is to be made in support of a judgment, and this general position is affirmed in Zerger v. Gonter, (13 Serg. & Rawle 58). That case rules, that a judgment entered generally, is not to be considered as a judgment by confession, under particular circumstances. The fair inference from the case is, that, but for the facts which rebutted the legal presumption, it would have been held a judgment by confession. The record did not show a judgment by the court for the sum which appeared to be due; there was no appearance by attorney, and, as the court said, it was against all probability that the attorney confessed a judgment, or that $500, the sum claimed, was the exact sum due. The only entry on the docket was, “ 9 January 1822, judgment,” and the only mode of ascertaining the amount was by reference to the writ, which was in debt not exceeding $500, and special bail in the like sum. It moreover appeared that the defendant took an early opportunity to move the court to open the judgment. Well might the court say that it was contrary to all probability that it was a judgment confessed. But in almost every particular, Zerger v. Gonter is unlike this case. Here there was an appearance by attorney; the sum due was ascertained, and forms part of the judgment, and, what we esteem very material, the defendant has omitted, for a. reason which we can readily conjecture, to apply to the District Court for relief. So far as the facts appear from the record, it confirms the legal presumption. It is the practice, in some counties, to make a special entry “judgment confessed,” and this is the better practice, but it is not universal, and does not, it seems, extend to the county of Allegheny. If the judgment be reversed for this cause, many others must share the same fate, and it is desirable it should be avoided, if it can be done consistently with the well-established principles of law.
The second exception depends on the first. It is not, as has been shown, a judgment by default, but by confession. Of course, there is nothing in the exception. Besides, the counsel for the plaintiff in error has not thought proper to point out in what the defect of the count consists. We, however, see no substantial defect, although it might be amended in form.
Judgment affirmed.